          Case 1:19-cr-00230-DAD-BAM Document 49-4 Filed 10/05/20 Page 1 of 3



 1   Kevin P. Rooney, #107554
     Of Counsel, HAMMERSCHMIDT LAW CORPORATION
 2   2445 Capitol Street, Suite 150
     Fresno, CA 93721
     Tel: (559) 233-5333
 3   Fax: (559) 233-4333
 4   Attorney for Defendant, KENNETH S. PATTERSON
 5

 6                        IN THE UNITED STATES DISTRICT COURT FOR THE
 7                                EASTERN DISTRICT OF CALIFORNIA
 8
                                                     )
 9   UNITED STATES OF AMERICA,                       )   Case No.: 1:19 CR 230 DAD/BAM
                                                     )
10                 Plaintiff,                        )   DECLARATION IN SUPPORT OF
                                                     )   DEFENDANT’S BRIEF ADDRESSING
11          vs.                                      )   POTENTIAL DETENTION ORDER AT
                                                     )   INITIAL APPEARANCE REGARDING
12   KENNETH S. PATTERSON,                           )   ALLEGED VIOLATION OF PRETRIAL
                                                     )   RELEASE
13                 Defendant.                        )
                                                     )   Date: October 9, 2020
14                                                   )   Time: 10:00 a.m.
                                                         Location: Hon. Stanley A. Boone
15

16   I, Kevin P. Rooney, declare:
17      1. I am an attorney at law duly licensed to practice before all the courts of the State of
18
            California.
19
        2. I am the attorney of record for defendant, Kenneth S. Patterson, in the above captioned
20
        case.
21

22      3. Attached to the motion are declarations of an expert, Dr. Beyrer, obtained from the

23      Federal Defender’s Office involved in coordinating national efforts to address the issued

24      faced by people in custody caused by COVID-19.
25
        4. I am informed and believe that the information contained within the declarations cited is
26
        true, correct, and prepared in connection with litigation regarding Covid-19 in the Western
27
        District of Washington.
28                                                   1
            Case 1:19-cr-00230-DAD-BAM Document 49-4 Filed 10/05/20 Page 2 of 3


           5. Similarly, I relied on scientific documents prepared by the Federal Defender’s Office in
 1

 2         the Western District of Washington. I am informed and believe those documents to be

 3         scientifically accurate.

 4         6. I am informed and believe that all factual assertions made within the motion are accurate,
 5
           correct, and based on currently available scientific knowledge.
 6
           7. My assertions in this motion regarding a federal defendant exposed to COVID-19 at the
 7
               Fresno County Jail on September 28-29, 2020, and before the defendant could make his
 8
               initial appearance, is based on information provided to me by PreTrial Services Officer
 9

10             Elizabeth Gutierrez. I participated in the September 29 Initial Appearance through

11             Zoom. The defendant was reportedly quarantined and appeared via telephone not through
12             the customary Zoom process.
13
           8. I personally downloaded attachments to this motion including a CDC report and a Valley
14
               Public Radio article and did not alter them.
15
           9. On September 29, 2020, I spoke over the telephone with a woman who identified herself
16

17             as Misty Atkins, Kenneth Atkins widow. Ms. Atkins confirmed that Mr. Patterson and

18             her husband had been each other’s best friend. Ms. Atkins advised me that Mr. Patterson

19             would be the primary (perhaps only) speaker at her husband’s memorial service and a
20             pallbearer.
21
     ///
22
     ///
23

24

25

26
27

28                                                      2
         Case 1:19-cr-00230-DAD-BAM Document 49-4 Filed 10/05/20 Page 3 of 3



 1

 2     10. I calculated Mr. Patterson’s BMI (body mass index) from an internet based application. I

 3         have some general familiarity with BMI and I believe the application produced an

 4         accurate result of 43. I used a height of 5’10 and a weight of 300 pounds. I believe those
 5
           figures to be accurate with the weight slightly understated. Mr. Patterson provided me
 6
           with a digital readout showing his weight at 307.6 pounds and I rounded down.
 7
     I declare under penalty of perjury that the foregoing is true and correct, except as to those
 8
     matters alleged under information and belief, and as to those matters, I believe them to be true,
 9

10   and that this declaration was signed in the County of Fresno, State of California.

11

12   Dated: October 5, 2020                       /s Kevin Rooney___________
                                                  Kevin P. Rooney
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                                    3
